                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

DAVID A DAVIDSON                                                                    PLAINTIFF

v.                                  4:18CV00701-JM-JTK

THOMPSON, et al.                                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.     The relief sought is denied.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 7th day of January, 2019.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
